DETAILED ACTION
	This is in response to communication received on 1/24/22.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 11/23/21.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 1/24/22 is acknowledged.  The traversal is on the ground(s) that the claims are generic.  This is not found persuasive because claims 8-15 were drawn to a product not a process—products by process are not limited to the process steps and can be done in any number of ways so long as the structure implied by the process steps is achieved. As such, the method claims 1-7 are not generic, as an extrudate of claims 8-15 is not limited to the process claims and the process claims are not limited to only making the extrudate of claims 8-15.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wells et al. US PGPUG 2006/0255396 hereinafter WELLS in view of Belluz et al. US PGPub 2010/0119821 hereinafter BELLUZ.

As for claim 1, WELLS teaches "the invention concerns extruded plastic profiles with a low heat build-up, weatherable capstock and the method and apparatus for extruding such products in hollow or foamed vinyl profile" (paragraph 2). WELLS further teaches "applying a thin capstock layer to hollow vinyl profile and solid foamed polymer resin extrusion is well known in the art" (paragraph 10, lines 1-3), i.e. coating a portion of a surface of substrate.
WELLS teaches the "object of the invention to provide a heat build-up resistant extrudate with a dark-colored capstock which comprises an IR reflective substrate portion formed of a first thermoplastic resin that is substantially reflective of solar infrared radiation and a dark-colored capstock portion that is formed of a second thermoplastic resin that is significantly transmissive of solar infrared radiation and that covers at least a portion of the reflective substrate" (paragraph 14 ), i.e. coating a portion of a surface of an infrared reflective substrate, formed of a first thermoplastic resin that is reflective of solar infrared radiation with a ... coating ... the coating being transmissive of near-infrared solar radiation and being dark-colored.
WELLS further teaches "when referring to dark colors herein, the inventor is referring generally to colors with an Lh value between 13 and 40" paragraph 6, lines 1- 3), i.e. wherein the dark-colored coating having an Lh value between 13 and 40. WELLS does teach that "the thickness of the dark-colored capstock is manipulated to minimize IR absorbance as NIR initially passes through the dark-colored capstock and as it is reflected off of the substrate back through the dark-colored capstock. This manipulation must also be done in a manner that preserves the visual color of the capstock" (paragraph 26, lines 2-8).
It would have been within the skill of the ordinary artisan at the time of invention to design the thickness of the layer such that the reflection of the NIR and the preservation of the visual color of the capstock is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
WELLS further teaches wherein the extrudate exhibits a predicted horizontal heat build-up under ASTM 04803 of less than about 58° Fahrenheit (claim 1, lines 10-12). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
WELLS is silent on the dark-colored coating being an ultraviolet-cured vacuum coating, and curing the vacuum coating in a primary ultraviolet oven.
BELLUZ teaches that "the present invention relates to a process, system and apparatus for the continuous in-line formation of a cold cured coated substrate" (paragraph 2, lines 1-3).
BELLUZ further teaches a "process includes vacuum coating a shaped profile with a UV curable coating composition and subsequently curing the coated shaped profile to form a shaped profile having a uniform coated, cured coating (abstract, lines 1- 4), i.e. wherein the dark-colored coating being an ultraviolet-cured vacuum coating.
BELLUZ further teaches "the coating is carried out with a coating device such as a vacuum coater and the cold curing is carried out with a pulsed UV light source arranged "in-line" " (paragraph 14, lines 4-6), i.e. wherein curing the vacuum coating in a primary ultraviolet oven.
BELLUZ teaches "by virtue of carrying out cold curing the plastic substrate is not subjected to thermal stresses which may lead to warping or other deformation. Further, the cold curing temperature avoids discoloration that is often associated with effects such as scorching or thermal decomposition of plastics" (paragraph 37).
It would have been obvious of one of ordinary skill in that art at the time of invention to use an ultraviolet-cured vacuum coating as the dark-colored coating of WELLS and cure the coating in a primary ultraviolet oven because BELLUZ teaches that such coating form a uniform coated and cured coating and avoid subjecting the plastic substrate to thermal stresses that can lead to warping, other deformation or discoloration.
WELLS is silent on using a vacuum coating gate and mask apparatus, and where the vacuum coating gate and mask apparatus is supplied by a vacuum pump and supply apparatus.
BELLUZ teaches "a process includes vacuum coating a shaped profile with a UV curable coating composition and subsequently curing the coated shaped profile to form a shaped profile having a uniform coated, cured coating" (abstract, lines 1-4). 
BELLUZ further teaches "vacuum coating provides a means by which the shaped profile is evenly exposed to a coating material such as a UV-curable ink, paint or other composition" (paragraph 16, lines 4-7) and that "the vacuum coater includes an in-feed gate and an exit gate" (paragraph 19, line 1-2), i.e. using a vacuum coating gate and mask apparatus. BELLUZ further teaches that "that vacuum within the vacuum coater is provided by means of high power vacuum pumps" (paragraph 22, lines 1-2), i.e. wherein the vacuum coating gate and mask apparatus is supplied by a vacuum pump.
BELLUZ further teaches "a coating material is simultaneously pumped into the vacuum coater chamber as the substrate moves through the vacuum coater" (paragraph 18, lines 1-3), i.e. wherein the vacuum coating gate and mask apparatus is supplied by a supply apparatus.
It would have been obvious to one of ordinary skill in the art at the time of invention to use the vacuum coating apparatus of BELLUZ in the process of WELLS because BELLUZ teaches that the vacuum coating provides a means by which the shaped profile is evenly exposed to a coating material such as UV-curable ink, paint or other composition.
As for claim 15, WELLS is silent on ultraviolet curing.
BELLUZ teaches that within the puled UV light source and curing apparatus "each lamp may be a separate lamp or may include two or more lamps in tandem to provide additional curing power and/or offsetting flash frequency. The pulsing of different lamps may be coordinated to ensure greater or faster curing and/or to avoid striping" (paragraph 36, lines 20-24), i.e. wherein further comprising the step of further curing the vacuum coating with a different lamp aka a secondary ultraviolet oven.
It would have been obvious to one of ordinary skill in the art to include a secondary ultraviolet oven in the process of WELLS and BELLUZ because BELLUZ teaches pulsing different lamps during the curing process can ensure greater or faster curing and/or avoid stripping.
As for claim 5, WELLS teaches "the invention concerns extruded plastic profiles with a low heat build-up, weatherable capstock and the method and apparatus for extruding such products in hollow or foamed vinyl profile" (paragraph 2). 
WELLS further teaches "applying a thin capstock layer to hollow vinyl profile and solid foamed polymer resin extrusion is well known in the art" (paragraph 10, lines 1-3), i.e. coating a portion of a surface of substrate.
WELLS teaches the "object of the invention to provide a heat build-up resistant extrudate with a dark-colored capstock which comprises an IR reflective substrate portion formed of a first thermoplastic resin that is substantially reflective of solar infrared radiation and a dark-colored capstock portion that is formed of a second thermoplastic resin that is significantly transmissive of solar infrared radiation and that covers at least a portion of the reflective substrate" (paragraph 14 ), i.e. coating a portion of a surface of an infrared reflective substrate, formed of a first thermoplastic resin that is reflective of solar infrared radiation with a ... coating ... the coating being transmissive of near-infrared solar radiation and being dark-colored.
WELLS further teaches "when referring to dark colors herein, the inventor is referring generally to colors with an Lh value between 13 and 40" paragraph 6, lines 1- 3), i.e. wherein the dark-colored coating having an Lh value between 13 and 40. 
WELLS does teach that "the thickness of the dark-colored capstock is manipulated to minimize IR absorbance as NIR initially passes through the dark-colored capstock and as it is reflected off of the substrate back through the dark-colored capstock. This manipulation must also be done in a manner that preserves the visual color of the capstock" (paragraph 26, lines 2-8).
It would have been within the skill of the ordinary artisan at the time of invention to design the thickness of the layer such that the reflection of the NIR and the preservation of the visual color of the capstock is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
WELLS further teaches wherein the extrudate exhibits a predicted horizontal heat build-up under ASTM 04803 of less than about 58° Fahrenheit (claim 1, lines 10-12). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
WELLS is silent on the dark-colored coating being an ultraviolet-cured vacuum coating, and curing the vacuum coating in a primary ultraviolet oven and then further curing the vacuum coating in a secondary ultraviolet oven.
BELLUZ teaches that "the present invention relates to a process, system and apparatus for the continuous in-line formation of a cold cured coated substrate" (paragraph 2, lines 1-3).
BELLUZ further teaches a "process includes vacuum coating a shaped profile with a UV curable coating composition and subsequently curing the coated shaped profile to form a shaped profile having a uniform coated, cured coating (abstract, lines 1- 4), i.e. wherein the dark-colored coating being an ultraviolet-cured vacuum coating. 
BELLUZ further teaches that "Preferably the coating material consists of a UV curable composition" (paragraph 26, lines 1-2), i.e. wherein there is no additive or liquid, thereby a 100% solids vacuum coating process.
BELLUZ further teaches "the coating is carried out with a coating device such as a vacuum coater and the cold curing is carried out with a pulsed UV light source arranged "in-line" " (paragraph 14, lines 4-6), i.e. wherein curing the vacuum coating in a primary ultraviolet oven.
BELLUZ teaches that within the puled UV light source and curing apparatus "each lamp may be a separate lamp or may include two or more lamps in tandem to provide additional curing power and/or offsetting flash frequency. The pulsing of different lamps may be coordinated to ensure greater or faster curing and/or to avoid striping" (paragraph 36, lines 20-24), i.e. wherein further comprising the step of further curing the vacuum coating with a different lamp, aka a secondary ultraviolet oven. 
BELLUZ teaches "by virtue of carrying out cold curing the plastic substrate is not subjected to thermal stresses which may lead to warping or other deformation. Further, the cold curing temperature avoids discoloration that is often associated with effects such as scorching or thermal decomposition of plastics" (paragraph 37).
It would have been obvious of one of ordinary skill in that art at the time of invention to use an ultraviolet-cured vacuum coating as the dark-colored coating of WELLS and cure the coating in a primary and secondary ultraviolet oven because BELLUZ teaches that such coating form a uniform coated and cured coating and avoid subjecting the plastic substrate to thermal stresses that can lead to warping, other deformation or discoloration as well as avoiding stripping of the coating.
WELLS is silent on using a vacuum coating gate and mask apparatus, and where the vacuum coating gate and mask apparatus is supplied by a vacuum pump and supply apparatus.
BELLUZ teaches "a process includes vacuum coating a shaped profile with a UV curable coating composition and subsequently curing the coated shaped profile to form a shaped profile having a uniform coated, cured coating" (abstract, lines 1-4).
BELLUZ further teaches "vacuum coating provides a means by which the shaped profile is evenly exposed to a coating material such as a UV-curable ink, paint or other composition" (paragraph 16, lines 4-7) and that "the vacuum coater includes an in-feed gate and an exit gate" (paragraph 19, line 1-2), i.e. using a vacuum coating gate and mask apparatus.
BELLUZ further teaches that "that vacuum within the vacuum coater is provided by means of high power vacuum pumps" (paragraph 22, lines 1-2), i.e. wherein the vacuum coating gate and mask apparatus is supplied by a vacuum pump. 
BELLUZ further teaches "a coating material is simultaneously pumped into the vacuum coater chamber as the substrate moves through the vacuum coater" (paragraph 18, lines 1-3), i.e. wherein the vacuum coating gate and mask apparatus is supplied by a supply apparatus.
It would have been obvious to one of ordinary skill in the art at the time of invention to use the vacuum coating apparatus of BELLUZ in the process of WELLS because BELLUZ teaches that the vacuum coating provides a means by which the shaped profile is evenly exposed to a coating material such as UV-curable ink, paint or other composition.
Claim 3, 4, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells et al. US PGPUG 2006/0255396 hereinafter WELLS and Belluz et al. US PGPub 2010/0119821 hereinafter BELLUZ as applied to claim 1, 2 and 5 above, and further in view of Nesbitt et al. US PGPub 2011/0159298 hereinafter NESBITT.
As for claim 3 and 4, WELLS and BELLUZ are silent on the primary ultraviolet oven using gallium lamps and the secondary ultraviolet oven uses mercury lamps.
NESBITT teaches a "coated system having a UV-curable coating, a method of forming the coated system, and a UV-curable coating for the coated systems are disclosed and that the coated system has exterior durability and includes a film, a reflective ink applied to the film, and a UV-cured coating applied to the film, and that the film and the reflective ink each include at least one IR reflective pigment" (abstract, lines 1-6).
NESBITT further teaches that in one embodiment, UV curing may be performed by a quartz tube with a small quantity of mercury being powered by microwave radiation, thereby vaporizing the mercury and converting the mercury into plasma to emit radiation within the range of wavelengths that excites the photoinitiator(s) (paragraph 43, lines 7-10), i.e. curing the vacuum coating in a secondary UV oven wherein the secondary oven uses mercury UV lamps.
NESBITT also teaches that additionally or alternatively, UV curing may be performed by a quartz tube with a small quantity of mercury doped with gallium thereby permitting a deeper cure. Such "mercury lamps" or "H bulbs" and/or "gallium lamps" or "V bulbs" may include an increased range of energy between about 400 nanometers and about 450 nanometers (paragraph 43, lines 10-15), i.e. further comprising the step of further curing the vacuum coating in another UV oven and wherein the primary UV Oven is a gallium UV lamp.
NESBITT further teaches that "Bulbs of various types may be used for UV curing to achieve different depth(s) of cure, to react with different photoinitiators, and/or to control energy consumption" paragraph 43, lines 20-24).
It would have been obvious to one of ordinary skill in the art at the time of invention to use the lamps of NESBITT in the process of WELLS and BELLUZ because NESBITT teaches that the bulbs described can be used to achieve different depths of cure and control energy consumption of the overall curing unit.
As for claim 6 and 7, WELLS and BELLUZ are silent on the primary ultraviolet oven using gallium lamps and the secondary ultraviolet oven uses mercury lamps. NESBITT teaches a "coated system having a UV-curable coating, a method of forming the coated system, and a UV-curable coating for the coated systems are disclosed and that the coated system has exterior durability and includes a film, a reflective ink applied to the film, and a UV-cured coating applied to the film, and that the film and the reflective ink each include at least one IR reflective pigment" (abstract, lines 1-6).
NESBITT further teaches that in one embodiment, UV curing may be performed by a quartz tube with a small quantity of mercury being powered by microwave radiation, thereby vaporizing the mercury and converting the mercury into plasma to emit radiation within the range of wavelengths that excites the photoinitiator(s) (paragraph 43, lines 7-10), i.e. curing the vacuum coating in a secondary UV oven wherein the secondary oven uses mercury UV lamps.
NESBITT also teaches that additionally or alternatively, UV curing may be performed by a quartz tube with a small quantity of mercury doped with gallium thereby permitting a deeper cure. Such "mercury lamps" or "H bulbs" and/or "gallium lamps" or "V bulbs" may include an increased range of energy between about 400 nanometers and about 450 nanometers (paragraph 43, lines 10-15), i.e. further comprising the step of further curing the vacuum coating in another UV oven and wherein the primary UV Oven is a gallium UV lamp.
NESBITT further teaches that "Bulbs of various types may be used for UV curing to achieve different depth(s) of cure, to react with different photoinitiators, and/or to control energy consumption" paragraph 43, lines 20-24).
It would have been obvious to one of ordinary skill in the art at the time of invention to use the lamps of NESBITT in the process of WELLS and BELLUZ because NESBITT teaches that the bulbs described can be used to achieve different depths of cure and control energy consumption of the overall curing unit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTEN A DAGENAIS-ENGLEHART/              Examiner, Art Unit 1717